Citation Nr: 1113368	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-12 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

The original rating decision issued in April 2002 by the Department of Veterans' Affairs (VA) New York, New York, Regional Office (RO) denied service connection for PTSD.  The Veteran did not appeal the decision.  He sought to reopen the PTSD claim in January 2004 and February 2008.

This matter comes before the Board on appeal from a May 2008 rating decision issued by the Philadelphia, Pennsylvania RO, which denied the Veteran's claim for PTSD because the evidence submitted was not new and material.

In October 2010, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO (Travel Board hearing).  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the issue on appeal was obtained.

2.  In an April 2002 rating decision, the Veteran was denied service connection for PTSD because there was no diagnosis of PTSD and a stressor could not be verified.  The Veteran did not appeal that decision, and it became final.

3.  In an October 2004 rating decision, the claim was reopened and the Veteran was denied service connection for PTSD because insufficient evidence was provided to verify alleged stressors.  The Veteran did not appeal the decision, and it became final.  

4.  In a March 2007 rating decision, the Veteran was denied service connection for PTSD because the evidence submitted was not new and material.  The Veteran did not appeal the decision, and it became final.  

5. Some of the evidence received since the March 2007 rating action is neither cumulative to, nor redundant of, the evidence previously of record, and raises a reasonable possibility of substantiating the claim of service connection for PTSD.


CONCLUSION OF LAW

1.  The decisions denying service connection for PTSD are final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  As evidence received since the March 2007 denial of service connection for PTSD is new and material, the criteria for reopening the claim for service connection for PTSD are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  As explained above, the Veteran had been previously denied service connection for PTSD and had not filed a timely appeal.  He submitted the current claim to reopen his PTSD claim in February 2008.  He was provided with notice of VCAA in correspondence dated February 2008 and March 2008.  The letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  His claim for service connection for a PTSD was denied by the RO in May 2008 because no new and material evidence was submitted in support of the claim.  He submitted no additional evidence, and the claim was reviewed and a statement of the case was issued in January 2009, acknowledging that no new evidence had been submitted and addressing the issue on a de novo basis.  A supplemental statement of the case was issued in July 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided with notice of Dingess in a February 2008 letter.  The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  

Correspondence sent to the Veteran in February 2008 addressed those notice elements required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter informed the Veteran of the requirements regarding new and material evidence necessary to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the RO.

A review of the claims file shows that VA has conducted reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim during the course of this appeal.  Therefore, the Board finds that any failure on the part of the VA to further notify the Veteran regarding evidence to be secured by the VA, and evidence to be secured by the Veteran, is harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Laws and Regulations

Generally, a claim which has been denied by an unappealed RO decision may not thereafter be reopened and allowed based on the same record. 38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2010).

To establish service connection for PTSD there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).  Where the Veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, the Veteran's testimony alone is not sufficient to establish the occurrence of the stressor, and it must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, ''fear of hostile military or terrorist activity'' means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3) Fed. Reg. .Vol. 75, No. 133, July 13, 2010.

For claims to reopen a previously denied service connection PTSD claim, new and material evidence will be required as the regulatory amendment is not considered a liberalizing rule under 38 C.F.R. § 3.114.  To reopen a claim under new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor - "fear of hostile military or terrorist activity" - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to "hostile military or terrorist activity."  If review of the record discloses a previously submitted lay statement demonstrating "fear of hostile military or terrorist activity," such statement will be sufficient for reopening a claim if the Veteran's record otherwise demonstrates service in a location involving exposure to "hostile military or terrorist activity."  VA TL 10-05 (July 16, 2010).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

The Veteran's claim for service connection for PTSD was denied by the New York RO in April 2002.  The decision was based upon a DD 214 and letters the RO sent to the Veteran requesting evidence.  The Veteran supplied no stressor information.  The available evidence was insufficient to confirm a diagnosis of PTSD or to confirm that he engaged in combat or was a prisoner of war.  

The RO reopened the claim and denied service connection for PTSD in October 2004 because insufficient evidence was provided to verify alleged stressors.  There was no appeal filed. The Veteran filed a request to reopen his claim for service connection for PTSD in October 2005.  Service connection for PTSD was denied in a March 2007 rating decision because the evidence submitted was not new and material.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim for service connection for PTSD is the March 2007 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility  of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence received since the March 2007 rating decision includes a January 2007 VA PTSD examination; letters from VA health care providers dated June 2007, July 2007, and February 2008; a statement from the Veteran dated July 2009; and testimony from an October 2010 Travel Board hearing.

The Veteran was diagnosed with PTSD in the January 2007 VA PTSD examination.  He claimed his major stressor was holding his dying Sergeant in his arms after the Sergeant was shot in the chest by another soldier.

The June 2007, July 2007, and February 2008 letters from VA health care providers report the Veteran was treated for PTSD. 

The Veteran's July 2009 statement described his claimed stressor.  He claimed that a Sergeant was shot in the chest and collapsed on the deck of the USS Columbia Hawk.  The Veteran reported that he reached down to assist the Sergeant and held him in his arms as he died.  

During the October 2010 Travel Board hearing, the Veteran reported his PTSD began after another soldier discharged his weapon and shot a Sergeant.  The Veteran went to the Sergeant's aid, but the Sergeant died in his arms.  He testified that he was in the transportation unit and went on convoys during service in Saigon, where the convoys were fired upon.  He remembered dead civilians in the roads.  

On July 13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  This revision added to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account. 

The primary result of the amendment of 38 CFR § 3.304(f) was the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  VA TL 10-05 (July 16, 2010).

Specific to PTSD claims under which the new § 3.304(f)(3) may be applicable, if review of an application for benefits discloses a compensation claim for PTSD and the Veteran's DD-Form 214 verifies service in a location that would involve "hostile military or terrorist activity" as evidenced by such awards as an Iraq Campaign Medal, Afghanistan Campaign Medal, or Vietnam Service Medal, this evidence would be sufficient to schedule the Veteran for a VA psychiatric examination.  VA TL 10-05 (July 16, 2010).

For claims to reopen a previously denied service connection PTSD claim, new and material evidence will be required as the regulatory amendment is not considered a liberalizing rule under 38 C.F.R. § 3.114.  To reopen a claim under new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor - "fear of hostile military or terrorist activity" - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to "hostile military or terrorist activity."  If review of the record discloses a previously submitted lay statement demonstrating "fear of hostile military or terrorist activity," such statement will be sufficient for reopening a claim if the Veterans' record otherwise demonstrates service in a location involving exposure to "hostile military or terrorist activity."  VA TL 10-05 (July 16, 2010).

In the present case, the Veteran's DD Form 214 reflects his receipt of the Vietnam Service Medal.  His military occupational specialty was listed as 53H20 (cargo handler).  His record confirms service in a location involving exposure to "hostile military or terrorist activity."  During his September 2010 videoconference hearing, the Veteran testified regarding the death of his sergeant in his arms after shot by another soldier.  He testified that as a member of a transportation unit in Vietnam, and when on convoys, he was fired upon by sniper rounds.  In the Board's opinion, and considering TL 10-05, these statements demonstrate "fear of hostile military or terrorist activity," and is sufficient for reopening this claim as the Veterans' record otherwise demonstrates service in a location involving exposure to "hostile military or terrorist activity."

Resolving all doubt in favor of the Veteran, new and material evidence has been received, and the claim is reopened.



ORDER

New and material evidence has been received to reopen the claim for service connection for PTSD; to this extent, the appeal is allowed.

REMAND

In light of the reopening of the claim for service connection for PTSD, and pursuant to the instructions provided in VA TL 10-05 (July 16, 2010), additional development, by way of a VA Initial PTSD examination, is needed.  The initial PTSD examination must be conducted by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted (such as QTC or MES). For purposes of the rule change, an examination report from a private psychiatrist, psychologist, or other mental health specialist will not be adequate for establishing service connection for PTSD.

During his September 2010 hearing, the Veteran indicated that he had been receiving treatment for his psychiatric disability at the Brooklyn, NY VA Medical Center.  Those records should be obtained and associated with the claims folder.

In view of the foregoing, the case is REMANDED for the following actions:

1.  Pursuant to the revision of 38 C.F.R. § 3.304(f), the AMC/RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied.  See also 38 C.F.R. § 3.159 (2002).

2. The AMC/RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers, VA and non-VA that treated the Veteran for PTSD since October 2005.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3. After the above actions have been completed, the Veteran should be afforded a VA PTSD examination. All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Initial Posttraumatic Stress Disorder Examination. In addition to the other information provided in the examination report, the psychiatrist or psychologist should specifically state whether or not the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.  If the examiner opines that the question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so (why is the causation unknowable?), must be provided.

4. The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5. After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


